42 So.3d 341 (2010)
Robin Lynn Tardif MORRIS, Appellant,
v.
Gary Lee MORRIS, Appellee.
No. 5D09-3209.
District Court of Appeal of Florida, Fifth District.
August 20, 2010.
Horace Smith, Jr. of Smith, Hood, Perkins, Loucks, Stout, Bigman, Lane & Brock, P.A., and Steven J. Guardiano, Daytona Beach, for Appellant.
Theodore R. Doran of Doran, Sims, Wolfe, Ansay, Kundid & Birch, Daytona Beach, for Appellee.
PER CURIAM.
The former wife, Robin Lynn Tardif Morris, appeals the trial court's final order terminating permanent alimony in a post-divorce proceeding. She concedes the existence of a supportive relationship, but asserts that the trial court erred by terminating her permanent alimony. Our standard of review is abuse of discretion. Buxton v. Buxton, 963 So.2d 950, 953 (Fla. 2d DCA 2007). The trial court, after using the criteria set forth in section 61.14(1)(b)2., Florida Statutes (2007), to find a supportive relationship, properly considered the criteria set forth in section 61.08(2) in making its determination to terminate permanent alimony. See Buxton, 963 So.2d at 955-56. After a complete review of the record, this court finds no abuse of discretion.
AFFIRMED.
EVANDER and COHEN, JJ., and TURNER, G., Associate Judge, concur.